DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noyer et al. (US 2017/0325395 A1).
Noyer et al. ‘395 discloses an agricultural combination comprising:
regarding claim 1,
a tractive machine (2, 3) having a driver assistance system (6) with an input/output unit (8), and a plow (4), wherein the plow (4) and the tractive machine (2, 3) are adjustable with machine parameters for optimizing a cultivation of a field, wherein a portion of the machine parameters of the plow is manually adjustable (while in 47) and/or automatically adjustable (while in 48) by means of the tractive machine (para. 0057), and wherein the driver assistance system (6) comprises a plow adjust assistant (16 and/or 15) configured for determining in a dialog with an operator, in a plurality of dialog steps, optimized machine parameters of the plow (4) and/or of the tractive machine (2, 3) that are to be adjusted (Fig. 3), wherein the plow adjust assistant (16 and/or 15) is configured to automatically adjust a portion of the optimized machine parameters of the plow (4) and/or of the tractive machine (2, 3) which were determined in a first dialog step and/or gives the operator a portion of the optimized machine parameters determined in the first dialog step to adjust at the plow (4) and/or tractive machine (2, 3), and wherein the plow adjust assistant (16 and/or 15) is configured to determine further optimized machine parameters of the plow (4) based on the optimized machine parameters determined in the first dialog step or based on actually adjusted machine parameters inputted by the operator in the first dialog step and give these further optimized machine parameters of the plow (4) to the operator for adjustment of the plow in a second dialog step and/or automatically adjust the further optimized machine parameters at the plow;
regarding claim 2,
wherein, by means of the dialog with the operator, the plow adjust assistant (16 and/or 15) in the first dialog step gives the operator optimized machine parameters to be adjusted by the operator (para. 0039);

regarding claim 3,
	wherein the plow adjust assistant (16 and/or 15) is configured to adjust a front furrow width and a working depth of the plow automatically at the plow and automatically adapt the front furrow width and the working depth during the cultivation of the field (para. 0066);
regarding claim 4,
wherein the dialog of the plow adjust assistant comprises a "soil characteristics" dialog step (43) in which the operator inputs characteristics of the field and/or in which characteristics of the field are automatically detected, and/or wherein the dialog of the plow adjust assistant comprises a "travel" dialog step (54, 55) in which the operator can select road travel and/or field cultivation as parameter, and the plow adjust assistant automatically adjusts road travel-specific and/or field cultivation-specific machine parameters at the plow and/or gives the machine parameters to the operator for adjustment;
regarding claim 5,
wherein the dialog of the plow adjust assistant comprises a "plow attachments" dialog step (30) in which optimized plow attachments for the plow are given to the operator as machine parameters and/or the operator can input mounted plow attachments as machine parameters, wherein optimized plow attachments for the plow are determined in the "plow attachments" dialog step based on the characteristics of the field that are inputted in the "soil characteristics" dialog step and/or detected automatically and/or based on a goal of the plowing;
regarding claim 6,
	wherein the dialog of the plow adjust assistant comprises a "ballasting" dialog step (42) in which optimized ballasts for the front axle and/or the rear axle of the tractive machine are given to the operator as machine parameters, and/or the operator can input ballasts for the front axle and/or the rear axle of the tractive machine and/or the use of a rear axle ballasting as machine parameters, wherein the optimized ballasts are determined based on the inputted use of the rear axle ballasting and/or the characteristics of the field inputted in the "soil characteristics" dialog step and/or the automatically detected characteristics of the field;
regarding claim 7,
wherein the dialog of the plow assistant comprises a "tires" dialog step (46) in which optimized tire parameters, including a tire pressure, are given to the operator as machine parameters and/or the operator can input tire parameters, including a tire pressure, as machine parameters, wherein the optimized tire parameters are determined based on the characteristics of the field which are inputted in the "soil characteristics" dialog step and/or which are automatically detected and/or based on the machine parameters which are inputted and/or given in the "ballasting" dialog step, and/or in that the optimized machine parameters are determined in the "ballasting" dialog step based on the inputted and/or specified machine parameters of the "tires" dialog step (para. 0064);
regarding claim 8,
wherein the dialog of the plow adjust assistant comprises a "plow type" dialog step (54, 55) in which the operator can input parameters of planned plowing, wherein the parameters of the planned plowing which can be inputted include whether the plowing is carried out onland or offland and/or whether or not a compactor is used and/or whether a seed furrow or a winter furrow is plowed;
regarding claim 9,
	wherein the dialog of the plow adjust assistant comprises a "preparation" dialog step (46) in which an optimal axle spacing is given to the operator as machine parameter and/or the operator can input an axle spacing as machine parameter, and/or optimized adjustments for lower links and/or for upper links are given to the operator as machine parameters, and/or the operator can input adjustments of the lower links and/or upper links as machine parameters, and/or in which the lower links and/or the upper links are adjusted by the plow adjust assistant automatically or semi-automatically to the optimized machine parameters determined in the "preparation" dialog step, and wherein the optimized machine parameters of the "preparation" dialog step are determined based on the inputted parameters of the "plow type" dialog step;
regarding claim 10,
	wherein the plow adjust assistant comprises a "plow orientation" dialog step (46) in which an optimized working depth and/or an optimized working width are given to the operator as machine parameters and/or in which the operator can input a working depth and/or a working width as machine parameter, wherein optimized adjustments of the plow are given to the operator as machine parameters in the "plow orientation" dialog step, including an angle of inclination of the plow and an articulation point for the upper links, and wherein adjusting aids for optimized adjustment of the settings of the plow, including controlling elements to be adjusted in each instance, which were determined based on the machine parameters inputted and/or given in the "plow orientation" dialog step are specified in the "plow orientation" dialog step (para. 0066);
regarding claim 11,
	wherein the dialog of the plow adjust assistant comprises a "front furrow width" dialog step (46) in which the operator can input, as machine parameter, a manufacturer of the plow and/or information on the mechanics of the plow and/or an adjustability of the plow, hydraulic or mechanical adjustability, and/or a quantity of shares of the plow, and/or wherein optimized machine parameters of the plow for front furrow width and adjusting aids for optimized adjustment of the front furrow width of the plow, including a measurement method and/or controlling elements to be adjusted, which were determined based on the machine parameters inputted in the "front furrow width" dialog step are given to the operator (para. 0066);
regarding claim 12,
wherein the dialog of the plow adjust assistant comprises a "pull point adjustment" dialog step (46) in which the operator can input, as machine parameter, a manufacturer of the plow and/or information on the mechanics of the plow and/or an adjustability of the plow, including hydraulic or mechanical adjustability, and/or a quantity of shares of the plow, wherein optimized adjustments of the plow for pull point adjustment and adjusting aids for optimized adjustment of the pull point of the plow including controlling elements to be adjusted, which were preferably determined based on the machine parameters inputted and/or specified in the "pull point adjustment" dialog step and/or in the "front furrow width" dialog step are given to the operator (para. 0066);
regarding claim 13,
wherein the dialog of the plow adjust assistant comprises a "coulter" dialog step (46) in which optimized machine parameters of a coulter and/or of a disk coulter, including a coulter depth and/or a disk coulter depth, and/or of a wide furrow knife and/or of a subsoiler and/or a lateral distance of the disk coulter of the share point are given to the operator, and/or in which the operator can input machine parameters of a coulter and/or of a disk coulter including a coulter depth and/or a disk coulter depth, and/or of a wide furrow knife and/or of a subsoiler and/or a lateral distance of the disk coulter from the share point;

regarding claim 14,
wherein the plow adjust assistant is configured to execute, by means of the dialog, a multistage optimization strategy with differing stages and target specifications (per 54, 55), in that the multistage optimization strategy comprises a first stage, "in the farmyard", in which a target specification is an optimization of a basic configuration of the tractive machine, in that the multistage optimization strategy comprises a second stage, "by the field", in which a target specification is the optimization of a plow-specific configuration of the tractive machine and of a configuration of the plow, and in that the multistage optimization strategy comprises a third stage, "in the field", in which a target specification is the adaptation of the basic configuration and of the mounted implement-specific configuration during the cultivation of the field; and
regarding claim 15,
the first stage includes dialog steps "soil characteristics" and/or "ballasting" and/or "tires" and/or "travel" and/or "plow attachments", and/or wherein the second stage is associated with dialog steps "plow type" and/or "preparation" and/or "plow orientation" and/or "front furrow width" and/or "pull point adjustment" and/or "coulter", and/or the third stage includes machine parameters associated with dialog steps "soil characteristics" and/or "ballasting" and/or "tires" and/or "plow type" and/or "preparation" and/or "plow orientation" and/or "front furrow width" and/or "pull point adjustment" and/or "coulter", which are used to optimize further machine parameters.

Noyer et al. ‘395 discloses a driver assistance system for use in an agricultural combination formed by a tractive machine and a plow, the driver assistance system comprising:
regarding claim 16,
a plow adjust assistant configured for determining in a dialog with an operator, in a plurality of dialog steps, optimized machine parameters of the plow and/or of the tractive machine that are to be adjusted, wherein the plow adjust assistant is configured to automatically adjust a portion of the optimized machine parameters of the plow and/or of the tractive machine which were determined in a first dialog step and/or gives the operator a portion of the optimized machine parameters determined in the first dialog step to adjust at the plow and/or tractive machine, and wherein the plow adjust assistant is configured to determine further optimized machine parameters of the plow based on the optimized machine parameters determined in the first dialog step or based on actually adjusted machine parameters inputted by the operator in the first dialog step and give these further optimized machine parameters of the plow to the operator for adjustment of the plow in a second dialog step and/or automatically adjust the further optimized machine parameters at the plow (paras. 0036, 0039, 0041).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
14 October 2022